Per Curiam.
The orders, when modified as hereinafter directed, may tie sustained under the general banking act of the state of Hew York. Laws 1882, c. 409. (See chapter 10 of said act.) The provision directing the Union Dime Savings Institution to open a new account as a deposit to the credit of this action, under its usual by-laws and regulations, etc., should be stricken out, and in place thereof the said savings institution should be required to deposit the fund in court, according to the usual practice in such cases. As thus modified, the orders should be affirmed, without costs to either party on this appeal.